Order entered November 23, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01112-CR

                     JONATHAN OLIVAREZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 195th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-57776-N

                                    ORDER

      Before the Court is the November 22, 2022 request of court reporter Velma

Loza for an extension of time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by December 19, 2022.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE